     Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 1 of 16




                      THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION

ORCHESTRATE HR, INC. AND
VIVATURE, INC..

       Plaintiffs


V.                                                      CASE NUMBER

BLUE CROSS AND BLUE SHIELD
OF GEORGIA, INC., BLUE CROSS
AND BLUE SHIELD HEALTHCARE
PLAN OF GEORGIA, INC. AND                             c Y 61 9              82
ANTHEM INSURANCE
COMPANIES, INC.

       Defendants                                       JURY TRIAL DEMANDED




          COMPLAINT FOR BREACH OF CONTRACT. LEGAL DAMAGES.
                         PENALTIES AND ATTORNEYS' FEES


       NOW COME Orchestrate HR, Inc. and VIvature, Inc. (both Plaintiffs collectively

referred to as "VIvature"), are Texas corporations who hereby file this Complaint for

Breach of Contract, Legal Damages, Penalties and Attorneys' Fees, as to defendants

and their affiliated companies, stating as follows;

                                 SUMMARY OF CLAIM


                                             1.


       VIvature, Inc. (herein sometimes referred to as "Vivature") is, inter alia, a medical

billing company and brings this action on Its behalf to collect health Insurance benefit

payments from Defendants.
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 2 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 3 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 4 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 5 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 6 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 7 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 8 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 9 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 10 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 11 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 12 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 13 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 14 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 15 of 16
Case 6:19-cv-00082-RSB-CLR Document 1 Filed 09/13/19 Page 16 of 16
